Case 2:18-cv-05077-ILRL-DMD Document 41-4 Filed 10/18/19 Page 1 of 12


                                                                                                          1
                                                                                                                   D
                                                                                              SEP 2 9 2016
                                                                                          CLERK'S OFFICE
                                                                                       CIVIL DISTRICT COURT



                         CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS


                                               STATE OF LOUISIANA                              SECTION 7.
      NO.                                        DIVISION "    "



                                          CORNELIUS GARRISON, in


                                                     VERSUS
                                                                                               F
         LANCER INSURANCE COMPANY, ALL ABOARD AMERICA! HOLDINGS INC.,
      HOTARD COACHES, INC., ARTHUR HICKS, JR., STATE FARM FIRE & CASUALTY
                                    COMPANY, AND DONTESHA GIBSON
      FILED:
                                                                              DEPUTY CLERK
                                              PETITION FOR DAMAGES

                The petition of CORNELIUS GARRISON, in. a person of the full age of majority and


      a resident of Orleans Parish, respectfully represents:


                                                         1.


                The following parties made defendants in this lawsuit are justly and truly indebted unto

      your petitioner jointly, severally, and/or in solido, for such monetary damages as are reasonable


      in the premises of this action, together with legal interest thereon from the date ofjudicial


      demand until paid:


            A.      LANCER INSURANCE               COMPANY,        (hereinafter   sometimes   referred   to   as
                    "LANCER"), a foreign insurer licensed to do and doing business in the Parish of
                    Orleans, State of Louisiana, that at all times mentioned herein, had in full force and
                    effect a policy of liability insurance coverage that insured defendants. All Aboard
                    America and Hotard Coaches, Inc., for liabilities of the nature and kind made basis of
                    this                                                                               suit


            B       ALL ABOARD AMERICA! HOLDINGS INC., a domestic / foreign corporation
                    licensed to and doing business in the State of Louisiana, Parish of Orleans


            C.      HOTARD COACHES, INC., a domestic / foreign corporation licensed to and doing
                    business in the State of Louisiana, Parish of Orleans


            D.      ARTHUR HICKS, JR., a person of the full age of majority believed to be domiciled
                    Orleans Parish, State of Louisiana, who at all times pertinent hereto was the
                    permissive operator and of a 2007 MCI BUS owned by Hotard Coaches, Inc.;


            E.      STATE FARM FIRE & CASULTY INSURANCE COMPANY, (hereinafter
                    sometimes referred to as "STATE FARM"), a foreign insurer licensed to do and
                    doing business in the Parish of Orleans, State of Louisiana, that at all times
                    mentioned herein, had in full force and effect a policy of liability insurance coverage
                    that insured defendant, Doniesha Gibson, for liabilities of the nature and kind made
                    basis of this suit; and




                                                                                    imfc       )0 (OiJ


                                                                                                                       3
                                                                                                                       3
Case 2:18-cv-05077-ILRL-DMD Document 41-4 Filed 10/18/19 Page 2 of 12




            F.       DONIESHA GIBSON, a person of the full age of majority believed to be domiciled
                     in Orleans Parish, State of Louisiana, who at all times pertinent hereto was the
                     operator/owner of a 2014 Dodge Avenger



                                                         2.


                 Defendants are liable and indebted to Plaintiff for such damages as are reasonable in the


      premises, including past physical pain and suffering, future physical pain and suffering, past


      mental pain and suffering, future mental pain and suffering, medical expenses, loss of earnings,


      future loss of earning capacity, permanent disability to the body, and loss of consortium, together


      with legal interest thereon from date of judicial demand, until paid, and for all costs of these

      proceedings, for the following:


                                                         3.


             This litigation arises out of an accident (the "Accident"), which occurred on or about


      October 15, 2015 at approximately 6:13 p.m., in the Parish of Orleans, State of Louisiana on


      Interstate 10 near the Interstate 510 South Exit.       At the time of the Accident, CORNELIUS


      GARRISON, III was a passenger in a vehicle, owned and operated by DONESHIA GIBSON.

      MS. GIBSON was traveling eastbound on Interstate 10 in the right of three lanes. At the same

      time, a vehicle owned by defendants ALL ABOARD AMERICA! HOLDINGS INC., and/or

      HOTARD COACHES INC., and operated by Defendant ARTHUR HICKS, JR., was also


      traveling east on Interstate 10.     ARHTUR HICKS, JR., improperly changed lanes and struck


      the vehicle occupied by Plaintiff, causing him severe and disabling injuries


                                                         4.


            The above described Accident and all resulting injuries and damages to Petitioner there


      from were caused by the negligence and/or fault of defendant, ARTHUR HICKS, JR., including


      the following particulars, which if inconsistent are pleaded in the alternative, among others to be


      shown at the time of trial :

            A        Failing to operate a vehicle in a safe and prudent manner;


            B.       Failing to use due care and caution under the circumstances then and there
                     existing;


            C.       Failing to maintain proper control of a vehicle;




                                                                                                        2
Case 2:18-cv-05077-ILRL-DMD Document 41-4 Filed 10/18/19 Page 3 of 12




            D.       Improper Lane Usage;


            E.      Failing to take necessary evasive actions in order to avoid an accident;


            F.      Any    and   ail   other   acts   of   negligence,   fault   or   imprudence   which   may   be
                    proven during the investigation and/or trial of the merits of this matter, all of which
                    are in violation of the laws of the State of Louisiana and applicable Parish
                    ordinances, which are hereby pleaded and adopted by this reference as though set
                    forth in extensio.



      IN THE ALTERNATIVE:


                                                              5.


             On or about October 15, 2015 an accident occurred on or about Interstate 10 near the


      Interstate 510 South Exit. At the time of the Accident, CORNELIUS GARRISON, III was a


      passenger in a vehicle, owned and operated by DONESHIA GIBSON. MS. GIBSON was


      traveling eastbound on Interstate 10 in the right of three lanes. At the same time, a vehicle owned


      by defendants ALL ABOARD AMERICA! HOLDINGS INC., and/or HOTARD COACHES


      INC., and operated by Defendant ARTHUR HICKS, JR., was also traveling east on Interstate


      10.   DONESHIA GIBSON, improperly changed lanes and tstruck the vehicle operated by


      ARHTUR HICKS, JR., thus causing Plaintiff severe and disabling injuries


                                                              6.


                 The sole and proximate cause of the above referenced accident was the negligence and

      fault of the defendant, DONESHIA GIBSON, which is attributed to but not limited to the


      following non-exclusive particulars:


            A.      Failing to operate a vehicle in a safe and prudent manner;

            B.       Failing to use due care and caution under the circumstances then and there
                     existing,


            C.       Failing to maintain proper control of a vehicle;


            D        Improper Lane Usage;


            E.       Failing to take necessary evasive actions in order to avoid an accident;

            F.       Any and all other acts of negligence, fault or imprudence which may be
                     proven during the investigation and/or trial of the merits of this matter, all of which
                     are in violation of the laws of the State of Louisiana and applicable Parish
                     ordinances, which are hereby pleaded and adopted by this reference as though set
                     forth in extensio.




                                                                                                                  3
Case 2:18-cv-05077-ILRL-DMD Document 41-4 Filed 10/18/19 Page 4 of 12




                                                         7.


             As a result of the Accident giving rise to this lawsuit, plaintiff, CORNELIUS

      GARRISON, HI, sustained serious and permanent injuries.             He has suffered past, and will


      continue to suffer present and future pain, suffering, anxiety, distress, depression, and keen


      mental anguish.     He has incurred and/or will be caused to incur accident-related medical


      ex-penses, past, present, and future.   He has lost or sustained diminished enjoyment of life; he


      has been caused to engage an attorney; and he has sustained other general and special damages,

      for which defendants are justly and truly indebted unto Plaintiff, jointly, severally and/or in

      solido, as are reasonale in the premises and allowed by law


                                                        8.


             Plaintiff has filed this action in order to interrupt prescription and to allow for the


      commencement of discovery, fully reserving Plaintiff's right to amend this petition as new


      information becomes available and/or when the need arises


                                          REQUEST FOR NOTICE


            In accordance with La. Code Civ. Proc. Ann. Art 1572, Petitioner requests that the Court


      give written notice by certified mail, at least ten days in advance of the date fixed for trial or


      hearing of the case, whether on exceptions, motions, rules or the merits. Petitioner also requests


      immediate notice of all orders or judgments, whether interlocutory or final, made or rendered in

      this case upon rendition thereof, as provided by La. Code Civ. proc. Ann. Arts. 1913 and 1914,

      including notice of judgment, in the event that this case be taken under advisement, or if the


      judgment is not signed at the conclusion of the trial.


             WHEREFORE,          plaintiff,   CORNELIUS        GARRISON,      III   prays   that   defendants,


      LANCER      INSURANCE        COMPANY,        ALL        ABOARD    AMERICA!       HOLDINGS         INC.,


      HOTARD COACHES, INC., ARTHUR HICKS, JR., STATE FARM FIRE & CASUALTY


      COMPANY, AND DONIESHA GIBSON each be served with a copy of this petition, and be


      duly cited to appear and answer same; and that after due proceedings are had, that there be a

      judgment herein in favor of plaintiff, CORNELIUS GARRISON, III, and against defendants,

      LANCER INSURANCE             COMPANY,        ALL        ABOARD    AMERICA!        HOLDINGS         INC.,

      HOTARD COACHES , INC., ARTHUR HICKS, JR.,                    STATE FARM FIRE & CASUALTY



                                                                                                             4
Case 2:18-cv-05077-ILRL-DMD Document 41-4 Filed 10/18/19 Page 5 of 12




      COMPANY, AND DONIESHA GIBSON, jointly, severally and/or in solido, for such monetary


      damages as are reasonable in the premises of this action, together with legal interest thereupon


      from the date of judicial demand until paid, including expert witness fees, and for all such

      general and equitable relief as the nature of the case may permit.


                                                           Respectfully Submitted,




                                                           Amona Rose, L.L.C.
                                                           Vincent R. Amona (Bar No. 29070)
                                                           Donald L. Rose III (Bar No. 29407)
                                                           Toni R. Amona (Bar No. 32323)
                                                            1 130 Tchoupitoulas Street
                                                           New Orleans, LA 70130
                                                           Telephone: 504-556-4444
                                                           Facsimile: 504-556-4446
      PLEASE SERVE;

      LANCER INSURANCE COMPANY
      Through their Agent:
      Louisiana Secretary Of State
      8585 Archives Ave
      Baton Rouge, LA 70809


      ALL ABOARD AMERICA! HOLDINGS INC.,
      Through their Agent:
      NATIONAL REGISTERED AGENTS, INC.
      3867 PLAZA TOWER DR.
      BATON ROUGE, LA 70816


      HOTARD COACHES, INC.
      Through their Agent:
      CALLEN HOTARD
      2838 TOURO STREET
      NEW ORLEANS, LA 70122


      ARTHUR HICKS, JR.
      7324 Edward Street
      New Orleans, LA 70126


      STATE FARM FIRE & CASUALTY COMPANY
      Through their Agent.
      Louisiana Secretary Of State
      8585 Archives Ave.
      Baton Rouge, LA 70809


      DONIESHA GIBSON
      725 Pacific Ave.,
      New Orleans, LA 701 14




                                                                                                     5
Case 2:18-cv-05077-ILRL-DMD Document 41-4 Filed 10/18/19 Page 6 of 12




                                                  •
                                          Arnona Rose

                                                1130 Tchoupitoulas Street
                                          New Orleans, Louisiana 70130
                                                      504*556*4444
                                                   Fax 504*556*4446

        Vincent R. Arnona, Esq.                                             vincentarnona@amonarose com
        Donald L Rose 111, Esq.                                                donroseiii@arnonarose com
        Toni R. Arnona, Esq.                                                   toniarnona@arnonarose.com
                                                  October 3, 2016
                                                                                        received
        Clerk of Court Orleans Parish
        Attn: Fax Filing
                                                                                           OCT 05 m
        421 Loyola Ave , Rm 402
        New Orleans, LA 701 12                                                           CLERKOF COURT
                                                                                       rivn.l)lSTRl.CTa)l]RT
                      RE:      Cornelius Garrison, III, v. Lancer Ins. Co., etal; Case No. 16-
        9756


        To Whoih It May Concern:

               Enclosed please find the original and two (8) copies of the Petition for Damages
        being filed in the above-captioned matter. Also, I have included the requested cover sheet
        and check no. 1383 in the amount of $672.50 per the enclosed facsimile form your office.
        Additionally, please find a self -address envelope for a file stamped copy to be returned
        to my office. If you need anything further please do not hesitate to contact my office.

                                        Best,

                                                                      i
                                                                             /}A  4




                                                            Toni R. Arnona, Esq.
        Enclosures
Case 2:18-cv-05077-ILRL-DMD Document 41-4 Filed 10/18/19 Page 7 of 12




  - CLERK OF CIVIL DISTRICT COURT                                               Telephone: (504) 407-0000
   42 1 Loyola Avenue, Rm. 402
   New Orleans, LA 70212
                                                 mm                                   Fax: (504) 592-9128
                                                                          Email; cdecierk^orlea/iscdc.com



                                               DaU % Atfans
                                                CLERK OF COURT
                                                                                        qkfA

                                 FACSIMILE TRANSMISSION CONFIRMATION
                                                                                      ^ a
                                                                                           o
                                                                                          \
        TO:



        FROM: HON. DALE N. ATKINS
                    CLERK, CIVIL DISTRICT COURT


        DATE:                         TIME:                       FAX#:        Z UQtlU)

        DATE PLEADING FILED:                   - lip

        DEPUTY CLERK:                         figj
        FAX FEE: S5.00                                 FILING FEE: s/foTV IC^HUl
        EXTRA PAGES: S                               TOTAL FEE DUE: S 0)13. £u)

       CASE TITLE: Vs>S^WV\ Vx^SSaW , \W
                                                     VERSUS




       CASE NUMBER:                                        DIVISION:


       COMMENTS:


                           SSBSs,
                IN ACCORDANCE W ITH L.S.A.R.S. 13:850, THE FOLLOWING MUST BE RECEIVED
       WITHIN SEVEN (7) DAYS EXCLUSIVE OF LEGAL HOLIDAYS FOR THE FACSIMILE
       FILING TO HAVE THE FULL FORCE AND EFFECT, (eff. 8-1-12)


           1.   THE ORIGINAL DOCUMENT MUST BE SIGNED.
           2.   ALL APPLICABLE FILING FEES MUST BE RECEIVED WITH THE ORIGINA                                J


                                                                                        faw
           3.   AN ADDITIONAL $5.00 FACSIMILE TRANSMISSION FEE MUST BE ENCLO:
                FOR EACH DOCUMENT TRANSMITTED PLUS AN ADDITIONAL S2.50 PER
                FOR TRANS,MISSIONS IN EXCESS OF TWO (2) PAGES.


                •   IN FORMA PAUPERIS APPLICANTS, FEDERAL, STATE, AND LOCAL AGENCIES
                    ARE NOT EXEMPT.


                                                                                                 (X
                                                                                                     ,*
            Case 2:18-cv-05077-ILRL-DMD Document 41-4 Filed 10/18/19 Page 8 of 12



                                           o                                                 o 4s
                                                                                                   '-W
                                                                                                         '7
                                     CIVIL DISTRICT COURT FOR THE P                 ARtSif^^RLEAl^^
i


                                U-iT Si
                                                         STATE OF LOUISi
                                                                                               V Ife) SUN 6
                                                                                                          SECTION "                    w
                       NO.                                   DIVISION" "
                                                                                 I* -J
                                                        CORNELIUS GARRISON

                                                                 VERSUS

        i
                                     JUNICE N. MOORE, STATE FARM MUTUAL AUTOMOBILE
                                      INSURANCE COMPANY, DANNY A. RICE, SOUTHWEST
                                         FREIGHT, INC., AND RL1 INSURANCE COMPANY


                       FILED:
                                                                                  DEPUTY CLERK
    /



                                The petition of CORNELIUS GARRISON (hereinafter GARRISON), a person


                       of the full age of majority, and a resident of the Parish of Orleans, State of Louisiana.


                       with respect represents:


                                                                      I.
                                                                                                                                                            I

            31                  That made defendants herein are:

              /<&/./            1.     JUNICE N. MOORE (hereinafter MOORE), a person of the full age of


                                       majority and a resident of the Parish of-OcJcans, State of Louisiana;
                                                                                            " ''LEW* CIVIL or?TR!Cr C-X*T
                                                                                                                           U)IU?
                                2.     STATE FARM MUTUAL AUTOMOBlUy                                                                40?


                                       COM PANY, (hereinafter STATE FARM ). a foreign insurance, company
                                                                      i'   »   1 1 ' ' *•



                                       authorized to do and doing business in the Parish of Ortcaai, State of
                                                                                              CAS:?. ?'?li - 0251?          SEC.   •   =
                                                                                              xairv 27335:
                                       Louisiana;                                                         :mi                  .-•i rr,
                                                                                                                                                     ML


                                3.     DANNY A. RICE (hereinafter RICE), a person of the full age of
                                                                                            r PCTlTION m OSrVOE?
                                                                                                   f
                                                                                                           444.1?      *       *44,50        i       o.x
                                       majority, and a resident of the State of Tcxal?'
                                                                                                            ?i.5C      t           2C.50    t        0.00
                                                                                                         ttGi:   rcc

                                4.     SOUTHWEST FREIGHT, INC. (hereinafter SOUTHWEST), aifarfcigh                                                   0.00

                                                                                                       WO CASE 5 20UQ&1?;                  1474.00
                                       corporation domiciled in the State of Texas; and ,


                                5.     HI.I INSURANCE COMPANY (hereinaftw'lSup foreign' insurance

                                       company authorized to do and doing business ' in

                                       State of Louisiana.




                                                                                                                           N
                                                                                                                                                                I
        Case 2:18-cv-05077-ILRL-DMD Document 41-4 Filed 10/18/19 Page 9 of 12



                                      e                                        o

                                                                  II.


                          [defendants, MOORE, STATE FARM, RICE, SOUTHWEST, AND RLI are


                  justly and truly indebted unto your petitioner for the following reasons to-wit:


                                                                III.


                         On or about March 23, 2010, petitioner, GARRISON, was a guest passenger in a


                  2007 Cadillac vehicle bearing Louisiana Temporary License Plate No.


                  13521934SXY929, owned and operated by defendant, MOORE, traveling in a northerly


                  direction in the left lane on South Peters Street, in the Parish of Orleans, State of


                  Louisiana.

                                                                IV.


                         Defendant, RICE, was the operator of 2003 Freight liner Truck bearing 2010


                  Louisiana License Plate No. R93436, owned by defendant, SOUTHWEST, traveling in a


                  northerly direction in the right lane on South Peters Street, in the Parish of Orleans, State

                  of Louisiana.


                                                                  V.


                         Petitioner, GARRISON, avers that as the vehicles being operated by
                                                                                                                      :
                  defendants, MOORE and RICE were proceeding on South Peters Street, they suddenly


                  and without warning, collided with one another when the vehicle operated by RICE

                  attempted to turn left from the right lane.

                                                                  VI.


                          Petitioner, GARRISON, avers that a proximate cause of the above described


                  accident and personal injuries sustained resulting therefrom, was the negligence of

                  defendant, MOORE, consisting of among others, the following:
                                                                                                                  I

                          A.      In failing to maintain a proper lookout;

                          B.      In f ailing to maintain a proper control over her vehicle;


                          C.      In traveling at a fast and excessive rate of speed under the then existing
                                  circumstances;


                          D.      In operating her vehicle in a careless and reckless manner.


!                         E.      Any and all other acts of negligence which may be proved at the trial of
                                  this matter; and
    I
        Case 2:18-cv-05077-ILRL-DMD Document 41-4 Filed 10/18/19 Page 10 of 12




                                         e                                      o

                           F.      All in violation of Louisiana Revised Statute 32:1 el scq., which statutes
                                   arc especially pleaded herein as though copied herein in extenso.



                                                                    V1L

                           Petitioner, GARRISON, avers that a proximate cause of the above described


                   accident and personal injuries sustained resulting therefrom, was the negligence of

                   defendant, RICE, consisting of among others the following:

                           A.      In improperly changing lanes of travel;


                           B.      In failing to maintain a proper control over his vehicle;


                           C.      In failing to maintain a proper lookout;

                           D.      In operating his vehicle in a careless and reckless manner.

                           E.     Any and all other acts of negligence which may be proved at the trial of
                                  this matter, and


                           F.     All in violation of Louisiana Revised Statutes 32:1 et seq., which statutes
                                  are especially pleaded herein as though copied herein in extenso.


                                                                  VIII.


                           Petitioner, GARRISON, avers that he was in no way negligent, nor did he cause


                   or contribute to the above described accident.


                                                                  IX

                          Petitioner, GARRISON, further avers that at all times pertinent hereto, defendant.

                   RICE, was acting as an agent and/or employee on behalf of defendant, SOUTHWEST,

                   and as such, had the full permission, knowledge, and consent of defendant.                   I


                   SOUTHWEST, to operate the herein above described vehicle.


                                                                 X.


                          As a result of the above negligence, petitioner, GARRISON, sustained the

                   following injuries:


                          I.      Acute right flank strain;

                          2.      Acute right hip strain;


                          3.      Herniated lumbar disc.




\
'

i



    I
    I
Case 2:18-cv-05077-ILRL-DMD Document 41-4 Filed 10/18/19 Page 11 of 12



                               o                                         o


                                                           XI


                   As a result of the above negligence, petitioner, GARRISON, suffered the


           following damages for which he is entitled to recover from the defendants, in solido. in


           amounts that will be shown through discovery and proven at trial:


                   Past, present and future medicine, drugs, hospitalization, medical care,
                   attendant care, loss wages, loss of wage earning capacity, pain and
                   suffering, residual disabilities, mental anguish, emotional upset and
                   distress.


                                                           XII.


                   Petitioner avers that at all times pertinent hereto, defendant, STATE FARM, had


           in full force and effect, a policy of liability insurance coverage issued to defendant.


           MOORE, and as such, is liable jointly, severally, and in solido with defendant,


           MOORE, for the personal injuries sustained by your petitioner in this accident.


                                                          XH1.


                   At all material times, RICE was furthering the mission and function of


           SOUTHWEST and as such, SOUTHWEST is liable to the plaintiff pursuant to


          rcspom                \ r.                                                                      1


                                                       XIV.

                   Petitioner avers that at all times pertinent hereto, defendant, RLI Insurance


           Company, had in full force and effect, a policy of liability insurance coverage issued to


          defendant, SOUTHWEST, insuring the vehicle being operated by defendant, RICE, on
                                                                                                          i
           the accident date, and as such, is liable jointly, severally, and in solido with defendants,


          SOUTHWEST and RICE, for the personal injuries sustained by your petitioner in this

          accident, under the theory of respondeat .superior.




                   WHEREFORE petitioner, CORNELIUS GARRISON prays that the defendants


          be duly cited and served with a copy of the petition for damages and that after due


          proceedings are had, there be judgment herein in his favor in an amount commensurate


          with his injuries, and against the defendants, JUNICE N. MOORE, STATE FARM


          MUTUAL AUTOMOBILE INSURANCE COMPANY, DANNY A. RICE,
    Case 2:18-cv-05077-ILRL-DMD Document 41-4 Filed 10/18/19 Page 12 of 12
f




                                   o                                           o

               SOUTHWEST FREIGHT, INC., AND RLI INSURANCE COMPANY, joinlly.

i
               severally and in solldo* logeihcr with legal interest, thereon from the date of judicial
i

               demand until paid, for all cost of these proceedings, for all expert fees and for all general

               and equitable relief.




                                                                                                               t

                                                              RESPECTFULLY SUBMITTED,                          I




                                                                           c


                                                                                                                   1
                                                              MICHAEL D. RILEY (BaV #: 17116)
                                                              833 Baronne Street/            J
                                                              New Orleans, Louisiana 70/13
                                                              Telephone: (504) 58?W4-H7
                                                              Facsimile: (504) 588-1954
                                                              Attorney for Plaintiffs




               Junice N. Moore
               22 1 7 Gentiily Boulevard
               New Orleans, LA 70126

                                                                                                                       :
               Dan ny A. Rice,
              /THROUGH THE LONG ARM STATUTE,                                                                           i

              / 18656 Kita Court
               Porter, Texas 77365
                                                                                                                       !

               Southwest Freight, Inc.,
               THROUGH AN EMPLOYEE OF SUITABLE AGE,
              /THROUGH THE LONG ARM STATUTE,
               9005 Spikewood Drive
                Houston, Texas 77078


                State Farm Mutual Automobile Insurance Company,
                through the Honorable Secretary of State,
                Baton Rouge, Louisiana 70804

                RLI Insurance Company,
                through the Honorable Secretary of State,
                Baton Rouge, Louisiana 70804Conrado Montes
                2806 Longwood Drive
                Metairie, LA 70003
